*162Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about April 28, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The complaint, alleging that plaintiffs ingested contaminated food at defendant’s restaurant and in ensuing days contracted a blood disorder known as Thrombotic Thrombocytopenic Purpura (TTP), was properly dismissed in light of the absence of any nonspeculative ground to support the inference that the allegedly offending food was in fact contaminated or that the complained-of blood disorder was causally related to food poisoning (see Valenti v Great Atl. & Pac. Tea Co., 207 AD2d 340 [1994]). While plaintiff Williams’s treating physician hypothesized that TTP could be caused by food-borne pathogens, no scientific evidence was offered in support of this theory, much less was there evidence that plaintiffs had ingested a particular pathogen causally associated with TTP (cf. Jaroslawicz v Prestige Caterers, 292 AD2d 232 [2002]). Concur—Buckley, EJ., Sullivan, Williams and Gonzalez, JJ.